EXECUTION VERSION
EXPENSE PAYMENT AND SERVICES AGREEMENT
This Expense Payment and Services Agreement (this “Agreement”) is made as of
June 30, 2020 by and between Star Parent, L.P., a Delaware limited partnership
(the “Partnership”), and Dun & Bradstreet Holdings, Inc., a Delaware corporation
(the “Company”) (collectively referred to herein as the “Parties”, and each, a
“Party”).
WHEREAS, each of the Partnership and the Company desire to effect an initial
public offering (the “IPO”) of the common stock, par value $0.0001, of the
Company;
WHEREAS, the Company has historically provided to the Partnership certain
administrative and financial services (the “Company Services”) and paid for
certain costs and expenses of the Partnership in connection with the operations
of the Partnership and administration of the Partnership’s interest in the
Company (the “Expenses”); and
WHEREAS, in order to facilitate the orderly completion of the IPO and to enable
the Partnership to continue to manage and monitor its investment in the Company,
the Company and the Partnership desire to enter into this Agreement to set forth
the terms and conditions upon which the Company will continue to provide the
Company Services to the Partnership and pay for the Expenses of the Partnership.
NOW, THEREFORE, and in consideration of the mutual covenants, rights, and
obligations set forth in this Agreement, the benefits to be derived therefrom,
and other good and valuable consideration, the receipt and the sufficiency of
which are hereby acknowledged, the Parties agree as follows:
1. TERM. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall continue in effect until all expenses incurred in connection
with the liquidation and winding up of the Partnership are fully paid and
satisfied.
2.EXPENSES. During the Term, the Company shall pay directly, or reimburse within
30 days of receiving a reimbursement request from the Partnership, the direct
and indirect Expenses incurred by or on behalf of the Partnership in connection
with the operations of the Partnership and the administration of its investment
in the Company, including, without limitation, those expenses contemplated by
Section 4.03 of the Second Amended and Restated Agreement of Limited Partnership
of the Partnership, dated on or about the date hereof, or Section 4.08 of the
Second Amended and Restated Limited Liability Company Agreement of Star GP
Holdings, LLC, dated on or about the date hereof. The Partnership may advance
the Expenses by directly paying third parties on behalf of the Company or by
wiring funds to the Company. The Company’s obligations under this Section 2 with
respect to Expenses incurred on or prior to the expiration of the Term or the
earlier termination of this Agreement pursuant to Section 6 hereof shall survive
the expiration of the Term or earlier termination of this Agreement pursuant to
Section 6 hereof.
3.SERVICES. During the Term, the Company shall continue to provide the Company
Services to the Partnership.





--------------------------------------------------------------------------------



4.WAIVERS AND AMENDMENTS. Except as provided herein, this Agreement shall not be
modified or amended, and no provision hereof shall be waived, except by an
instrument in writing signed by each of the Parties, or in the case of a waiver,
by the Party against whom such waiver is sought to be enforced.
5.SUCCESSORS AND ASSIGNS. The provisions of this Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign, delegate or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of the other Party. Notwithstanding the foregoing, either Party (or such Party’s
permitted successive assignees or transferees hereunder) may assign or transfer
this Agreement as a whole without consent to one or more of such Party’s
affiliates or to an entity that succeeds to all or substantially all of the
business or assets of such Party.
6.TERMINATION. This Agreement shall terminate upon the earlier of (a) expiration
of the Term, and (b) the mutual written consent of the Parties.
7.GOVERNING LAW. This Agreement, and all claims or causes of action (whether in
contract, tort or statute) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement,
shall be governed by, and enforced in accordance with the substantive and
procedural internal laws of the State of Delaware without giving effect to any
laws, rules or provisions of the State of Delaware which may result in the
application of laws, rules or provisions of any jurisdiction other than those of
the State of Delaware.
8.NO THIRD-PARTY BENEFICIARIES. It is understood and agreed among the Parties
that this Agreement and the covenants made herein are made expressly and solely
for the benefit of the Parties, and that no other Person shall be entitled or be
deemed to be entitled to any benefits or rights hereunder, nor be authorized or
entitled to enforce any rights, claims or remedies hereunder or by reason
hereof.
9.SEVERABILITY. If any term or provision of this Agreement or the application
thereof to any person or entity or circumstances shall be held invalid or
unenforceable, the remaining terms and provisions hereof and the application of
such term or provision to persons, entities or circumstances other than those to
which it is held invalid or unenforceable shall not be affected thereby.
10.COUNTERPARTS. This Agreement may be executed and delivered in counterparts
(including by facsimile or other electronic transmission), each one of which
shall be deemed an original and all of which together shall constitute one and
the same Agreement.
[Signature page follows]










--------------------------------------------------------------------------------



IN WITNESS WHEREOF the Parties have executed this Agreement effective as of the
date first above written.

DUN & BRADSTREET HOLDINGS, INC.




By:/s/ Anthony JabbourName:Anthony JabbourTitle:
Chief Executive Officer





[Signature Page to Expense Payment and Services Agreement]





--------------------------------------------------------------------------------



STAR PARENT, L.P.
By: its General Partner, Star GP Holding, LLC




By:/s/ Anthony JabbourName:Anthony JabbourTitle:Chief Executive Officer





[Signature Page to Expense Payment and Services Agreement]

